Title: Pardon for John Overton and Jacob Smith, [10 May 1816]
From: Madison, James
To: 


        
          [10 May 1816]
        
        Whereas at a General Court Martial begun and holden at Fort Hawkins on the eighteenth day of February in the year of our Lord eighteen hundred & sixteen of which Major Cutler was President; John Overton & Jacob Smith privates soldiers of the Fourth Infantry were severally tried for desertion and were severally sentenced, two thirds of the Court concurring therein, the said John Overton “to be hanged by the neck untill he is dead” & the said Jacob Smith “to be shot to death,” Now therefore I James Madison President of the United States do approve the said sentences: but for divers good causes and considerations me thereunto moving do by these presents grant to the said John Overton & Jacob Smith full and entire pardon for the aforesaid crime of which they are severally convict, hereby releasing and remitting all pains and penalties by them incurred by reason of the premises.
        Given under my hand and the seal of the U. S. this tenth day of May in

the year of our Lord one thousand eight hundred and sixteen, & in the year of the Independence of Said States the fortieth.
        
          James Madison      By the PresidentJas. Monroe, Secty. of State
        
      